DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 17-20, drawn to a method comprising cultivating the bacteria, adding a preselected antibiotic to the medium, incubating the antibiotic and bacteria within the medium for a preselected period of time; not required by group II.
Group II, claim(s) 9-16, drawn to an imaging apparatus comprising a pump beam, a Stokes beam, a laser scanning microscope, a photodiode, an amplifier, not required by Group I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of determination of the antibiotic susceptibility of a bacterium using coherent Raman microscopy, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of "Metabolic-activity-based assessment of antimicrobial effects by D2O-labeled single-cell Raman microspectroscopy" by Tao et al (hereinafter 'Tao') (Anal. Chem., 4 April 2017, Vol 89, No 7, pages 4108-4115), and the article "In situ detection of a single bacterium in complex environment by hyperspectral CARS imaging" to Hong et al. (hereinafter 'Hong') (ChemistrySelect, 15 March 2016, Vol 1, No 3, pages 513-517).
Tao discloses (instant claim 1) a method for the determination of the antibiotic susceptibility of a bacterium (Abstract-''To combat the spread of antibiotic resistance, methods that quantitatively assess the metabolism-inhibiting effects of drugs in a rapid and culture independent manner are urgently needed. Here using four oral bacteria as models, we show that heavy water (D2O)-based single-cell Raman microspectroscopy (D2O-Raman) can probe bacterial response to different drugs using the Raman shift at the C-D (carbondeuterium vibration) band in 2040 to 2300 cm to the power of -1 as a universal biomarker for metabolic activity at single-bacterial-cell resolution."), the method comprising: cultivating the bacteria in a medium having a nutrient source (Supporting information, page 3, para 1-"Streptococcus mutants UA 159, Streptococcus mutants C180-2FR (a fluoride resistant strain), Streptococcus gordonii ATCC10558 and Streptococcus sanguinis ATCC10556 were cultured in Brain Heart Infusion (BHI) medium.");
preparing a bacteria immobilization gel (page 4111, col 2, para 2-"S. mutants UA 159 culture was sampled at various durations of drug exposure, washed to remove drug residuals, and plated onto drug-free BHI agar.");
adding a preselected antibiotic to the medium to form a sample; incubating the antibiotic and bacteria within the medium for a preselected period of time (page 4111, col 2, para 2-"To examine whether the treatment under high doses of the three drugs caused cell death or simply suppression of metabolic activity, S. mutants UA 159 culture was sampled at various durations of drug exposure");
centrifuging the sample; washing the sample (Supporting information, page 3, para 3-"Cells from aliquots of bacterial culture were collected by centrifugation, washed with deionized water three times to remove the culture medium, and then resuspended in ddH2O.");
depositing the sample on the bacteria immobilization gel (page 4111, col 2, para 2-''To examine whether the treatment under high doses of the three drugs caused cell death or simply suppression of metabolic activity, S. mutants UA 159 culture was sampled at various durations of drug exposure, washed to remove drug residuals, and plated onto drug-free BHI agar.");
collecting an image of the sample on the bacteria immobilization gel, through Raman microscopy (page 4111, col 2, para 1-"The immediate detection by single-cell Raman microscopy revealed that the C-D ratio of SCRS from cells exposed to ampicillin increased within 1 h, while those exposed to NaF or CHX remained at the baseline C-D ratio (Figure S4)").
Tao does not specifically disclose wherein the Raman microscopy is coherent Raman microscopy. However Hong discloses a method for coherent Raman microscopy imaging of single bacterial cells at multiple spectra, and proposes its use for determining bacterial antibiotic sensitivity (page 513, col 2, para 3 to page 514, col 1, para 1 "coherent anti-Stokes Raman scattering (CARS) microscopy is a label-free technique that offers dramatic improvement in signal levels over spontaneous Raman microscopy ..... Here, we report a compact, fiber-laser based hyperspectral CARS microscope for in situ detection of a single living bacterium by its Raman signatures in the C-H vibration region."; page 515, col 2, para 2-"We further examined whether a single E.coli bacterium in complex environment can be detected. We first applied our hyperspectral CARS imaging setup to map 10.exp.8/ml concentrated E.coli mixed with nonhomogenized milk and dried on a coverglass. Figure 3a shows a 2920 cm.exp.-1 CARS image of E. coli-milk mixture, with the corresponding spectra of E.coli, milk and glass shown in Figure S6a."; page 516, col 2, para 1-"Although we focused on bacteria detection in this study, bacterial metabolic activity can be further studied by monitoring the spectral changes. Further studies promise to render CARS microscopy a powerful tool for in situ detection of bacteria and for determining bacterial response to antibiotics").
Therefore it would have been obvious to one of ordinary skill in the art to have used the coherent Raman microscopy technique of Hong in the method of Tao, as both teach Raman microscopy of bacteria, because the CARS method would have increased the signal to noise ratio.
As said technical features were known in the art at the time of the invention, these cannot be considered special technical features that would otherwise unify the groups.
Groups I and II therefore lack unity under PCT Rule 13 because they do not share a same or corresponding special technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/           Primary Examiner, Art Unit 2877